Title: From Thomas Jefferson to George Washington, 19 June 1793
From: Jefferson, Thomas
To: Washington, George



June 19. 1793.

Th: Jefferson has the honor to return to the President the minutes of the 17th. inst. The letters then agreed on are sent to the Secretaries of the Treasury and war for their corrections, and will then be handed to the President.
He sends him also a letter from the Attorney of Kentuckey for his information, and because the subject of it belongs to another department.
